Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s elections, claim amendments and arguments in the response filed 12 July 2022 are acknowledged. 
Claims 1-20 are pending. 
Claims 19-20 are new.
Claims 1, 6, 10, 11, 13, 14 & 18 are amended. 
Claims 12 & 15 are withdrawn. 
Claims 1-11, 13, 14 & 16-20 are under consideration.
This action contains new grounds of rejection not necessitated by amendment, accordingly this action is NON-FINAL. 
Examination on the merits is extended to the extent of the following species: 
1)  Component (ii)- coco betaine as amphoteric surfactant of general formula (II);
2) Component (iii)-polyquaternium 10;
3) Inorganic electrolyte sodium chloride;
4)  Composition is free from silicone, 
5) composition is free from thickening polymers and secondary surfactant not defined in component (ii); and
6) isotropic surfactant phase is absent.
  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The effective filed date of the instant application is 11 May 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2022 and 01 November 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections
The objection to claims 1, 6, 10, 11, 13, 14 & 18, are withdrawn due to amendments which remove words in parenthesis, corrects poor English/improper modification, and make the claims more succinct.
The rejection of claim 1 under 35 USC 112(b) is withdrawn due to amendments which correct the internal numbering and typesetting within claim 1.
The rejection of claims 1-11, 13, 14 & 16-18 under 35 U.S.C. 103 as being unpatentable over Klug [as evidenced by Duis] and Hefford are withdrawn because they do not teach the alpha olefin sulfonate anionic surfactant of general formula (I).




New and Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 16, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2017/0319453; IDS filed-12 July 2022) and Heide (WO 2012/168126; Published: 2012-12-13).
Claim Interpretation: The claims are not limited to solutions. The specification teaches the suitability of suspensions and dispersions. The recited reagents just must be present in the aqueous phase. The anionic, amphoteric and zwitterionic surfactants are limited to the closed recited group due to recitation of “consisting of”. Species of anionic, amphoteric and zwitterionic surfactants that fall out of the scope of those recited are not permitted for inclusion in the continuous aqueous phase.
*Note: All references refer to the English language translation.
With regard to claims 1-10, 16, 17 & 19, and the recitation “free from silicone”, the instant specification states “by free from is meant having less than 0.4 weight %... silicone by weight of the total composition” (pg. 14). 
With regard to claims 1-10, 16, 17, and 19, and the elected species, Ando teaches a liquid cleansing composition which comprises: (a) at least one linear olefin sulfonate; (b) at least one glycerin fatty acid ester; and (c) at least one amphoteric surfactant as the required components and further teaches inclusion of water in an amount “from 40 to 95% by weight, preferably from 45 to 90% by weight, and more preferably 50 to 85% by weight, relative to the total weight of the composition” (abstract; [0178]; [0179]; [0193]; & claim 1).  Ando does not require inclusion of oil, fats, or silicones/dimethicones; thereby Ando implicitly teaches the reagents are in an aqueous continuous phase and are free of silicone.  Ando teaches the at least one linear olefin sulfonate is of the formula:
    PNG
    media_image1.png
    30
    204
    media_image1.png
    Greyscale
in which R may preferably be a linear C8-C30 alkyl or alkenyl group, more preferably a linear C10-C20 alkyl or alkenyl group, and even more preferably a linear C12-C18 alkyl or alkenyl group [0039]. The amount of the (a) linear olefin sulfonate is not limited, but may range from 1 to 20% by weight, preferably from 3 to 15% by weight, and more preferably from 5 to 10% by weight, relative to the total weight of the composition [0044]. M may preferably be an alkali metal cation, such as Na+ and K+ [0039].  Ando teaches n denotes an integer from 0 to 10, preferably 1 to 4, and more preferably 1 [0039]. Ando teaches the compositions of their invention comprises at least one amphoteric surfactant consisting of alkylbetaines in which cocobetaine is exemplified in the Example 1-4 cleansers in an amount from 2.7-10% ([0055], [0056] & [0190]). More broadly, Ando teaches the amphoteric surfactant, which may be cocobetaine, is present in an amount “from 0.05 to 7% by weight, more preferably from 0.1 to 5% by weight, even more preferably from 1 to 3% by weight, relative to the total weight of the composition” [0073]. Thereby, Ando implicitly teaches the weight ratio of (i) to (ii) ranges from 0.14:1 to 400:1, including 2.85:1, and the combined amount of (i) and (ii) ranges from 1.05-27%. Ando in Example 1 teaches a cleanser comprising 9.2% of the linear olefin sulfonate and 2.5 % cocobetaine yielding a (i) to (ii) ratio of 3.68 and the combined amount of (i) and (ii) is 11.7 [0190]. Ando teaches the compositions of their invention comprises at least one cationic polymer in an amount “from 0.01 to 10% by weight, preferably 0.05 to 5% by weight, and more preferably 0.1 to 1% by weight, relative to the total weight of the composition” [0177]. Ando teaches the cationic polymer is preferably Polyquaternium-10 and exemplifies polyquaternium-10 in the Example 1-4 compositions in an amount of 0.5% ([0113], [0168] & [0190]). Ando teaches inclusion of preserving agents in the compositions of their invention and exemplifies sodium chloride in the Example 1-4 compositions ([0180] & [0190]). While Ando does not explicitly teach the composition is transparent or the viscosity of the composition, Ando’s composition is necessarily transparent and has a viscosity from 3,500 to 15,000 mPa.s because it comprises the recited alpha olefin sulfonate anionic surfactant, alkyl coco-betaine surfactant, cationic polymer, inorganic electrolyte and water in amounts and ratios which overlap with the claimed range. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Ando teaches their cleansing composition has no irritation or reduced irritation (abstract; [0001] & [0188]).
Ando does not teach the pH of the composition nor does Ando explicitly teach the composition is transparent and has a viscosity from 3,500 to 15,000 mPa.s.
In the same field of invention of cleansing compositions, Heide teaches transparent cosmetic compositions (title). Heide teaches the cleansing compositions of their invention are liquid soaps which are gentle and provide nourishing cleansing of the human body (pg. 18). Heide teaches the composition has a viscosity “in the range from 1,000 to 7,000 mPas, more preferably from 1,500 to 6,000 mPas, especially preferably from 2,000 to 5,000 mPas and especially from 2,500 to 4,000 mPas” which permit the cleanser to “be conveniently and easily applied from a container to the hand or application surface without passing between the fingers and dripping. At the same time, the viscosity of the composition is low enough to ensure a satisfactory distribution on the surface of the application with the assistance of the hands” (pg. 17). Heide teaches there is an increasing desire for transparent natural cosmetic products (pg. 2). Heide teaches inclusion of glyceryl behenate, glyceryl caprate, and glyceryl caprate, and etc. for inclusion in their transparent composition (i.e. the composition is still transparent with the inclusion of glycerin fatty acid esters; pg. 11-12). Heide teaches “[t]he cleaning agents according to the invention preferably have a pH in a skin-friendly range of from 4 to 6, preferably from 4 to 5.5 and in particular from 4.5 to 5.0” (pg. 17).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious at the time of filing the invention to have modified Ando’s cleanser to make it appear transparent and adjusting the pH of the formulation to be from 4 to 6 and the viscosity to be 1,000 to 7,000 mPas as suggested by Heide because Ando and Heide are directed to human body cleansers that are non-irritating/gentle to the skin. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to meet consumer demand for a clear cleansing formulation with a skin friendly pH that distributes easily without dripping.
With regard to the recited amount of alpha olefin sulfonate anionic surfactant, alkyl betaine amphoteric surfactant, cationic polymer/polyquaternium-10, ratio of alpha olefin sulfonate anionic surfactant to alkyl betaine, pH, the combined amount of alpha olefin sulfonate anionic surfactant, alkyl betaine amphoteric surfactant, viscosity, the combined teachings of Ando and Heide suggest these parameters with values which overlap or fall within the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 13, 14, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando and Heide, as applied to claims 1-10, 16, 17 & 19 above, and further in view of Bissey-Beugras (US 20060135397).
With regard to claims 13, 14, 18 & 20, and the elected species, the combined teachings of Ando and Heide are drawn to non-irritating/gentle human body cleansers. Ando teaches the cleanser of Examples 1-4 comprise sodium chloride in an amount to q.s. [0190].
Neither Ando nor Heide teach the amount of sodium chloride in the composition.
In the same field of invention of liquid cleansing compositions, Bissey-Beugras teaches a liquid cleansing composition comprising water, anionic surfactants that are alpha-olefin sulfonates, amphoteric surfactants which include cocobetaine, and electrolytes which include sodium chloride (title; [0041], [0042], [0052], [0052], [0060]; Examples 1-4: [0109]). In Examples 1-4, Bissey-Beugras exemplifies liquid cleansers comprising cocobetaine and 2.16% sodium chloride [0109]. Bissey-Beugras teaches “cleansing compositions for the body and/or the hands… can have a consistency and a rheology that are suitable for good handling of the product by the user, and good spreading over the surface of the skin to be washed. They generally contain a thickening system chosen, for example, from electrolytes such as sodium chloride…” [0017]. Bissey-Beugras teaches “[t]he at least one electrolyte can be present in an amount greater than or equal to 0.25%, for instance, ranging from 0.25% to 5%, and such as from 0.5% to 3% by weight, relative to the total weight of the composition” [0040].
Here, at least rationale (G) may be employed in which it would have been prima facie obvious at the time of filing the invention to have modified the liquid cleanser suggested by the combined teachings of Ando and Heide by adjusting the amount of sodium chloride electrolyte present in the formulation to be from 0.25% to 5% as suggested by Bissey-Beugras because Ando, Heide, and Bissey-Beugras are directed to cleansing liquid formulations which comprise sodium chloride. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to thicken the liquid cleansing composition through inclusion of sodium chloride in an amount which is art recognized as suitable for topical cleansing compositions.
With regard to the recited amount of sodium chloride/electrolyte, the combined teachings of Ando, Heide, and Bissey-Beugras suggest this parameter with values which overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 1-11, 13, 14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner (Published: 04/07/2017), Ando (US 2017/0319453; IDS-12 July 2022) and Heide (WO 2012/168126; Published: 2012-12-13). 
Claim Interpretation: As above.
With regard to claims 3, 4, 6-8, 10, 11, 13, 14, 16, & 18-20, and the elected species, Deckner teaches:

    PNG
    media_image2.png
    730
    677
    media_image2.png
    Greyscale

(pg. 2-3). Deckner teaches shampoos comprise water in an amount of 73-90% (pg. 2). Decker teaches the primary surfactant include sodium/ammonium lauryl sulfates used alone or in combination with sodium laureth 3 sulfate. Currently many have switched to using only sodium laureth 1 or 2 sulfate as the primary surfactant (i.e. 8-15% sodium/ammonium lauryl sulfates, 8-15% sodium laureth 1 or 2 sulfate; pg. 3). Decker teaches “[a]nother recent trend has been to use sulfate-free primary surfactants…The most popular used sulfate-free surfactants include… Sodium C14-16 Olefin Sulfonate” (pg. 3). Decker teaches inclusion of secondary surfactants in an amount of 2-6% and suitable surfactants as foam boosters that improve mildness and help thicken shampoos; these include Coco Betaine (i.e. 2-6% coco betaine and free of secondary surfactants not defined in (ii); pg. 2-3). Thereby, Deckner implicitly teaches 1.33:1 to 7.5:1, including 4:1 and 2.5:1 and the combined amount of primary surfactant and secondary surfactant/ coco betaine is 10-21% (pg. 2-3). Deckner teaches inclusion of 0-1% conditioning polymers to provide anti-static, wet/dry conditioning which include polyquaternium-10 (i.e. 0-1% polyquaternium-10; pg. 2). Deckner teaches inclusion of salt in an amount of 0-2% (pg. 2).  Decker teaches inclusion of thickening polymers in an amount of 0-2% and 0-1% conditioning emollients that are mostly silicones for wet conditioning (i.e. free of thickening polymers and free of silicone; pg. 2). Deckner does not require inclusion of opacifying/pearling agents, colorants/dyes, fats, oils, and silicones; thereby, Deckner implicitly teaches the shampoos are aqueous continuous phases which are transparent.
Deckner does not teach that the primary surfactant is the alpha olefin sulfonate anionic surfactant of general formula (I), the salt is sodium chloride, the pH of the composition or the viscosity of the composition.
In the same field of invention liquid cleansers, which include shampoos, the teachings of Ando are described above. In brief, Ando teaches the at least one linear olefin sulfonate is of the formula: in which R may preferably be a linear C8-C30 alkyl or alkenyl group, more preferably a linear C10-C20 alkyl or alkenyl group, and even more preferably a linear C12-C18 alkyl or alkenyl group [0039]. The amount of the (a) linear olefin sulfonate is not limited, but may range from 1 to 20% by weight, preferably from 3 to 15% by weight, and more preferably from 5 to 10% by weight, relative to the total weight of the composition [0044]. M may preferably be an alkali metal cation, such as Na+ and K+ [0039].  Ando teaches n denotes an integer from 0 to 10, preferably 1 to 4, and more preferably 1 [0039]. Ando teaches the compositions of their invention have no irritation or reduced irritation, and superior foam quality (abstract). Ando teaches “[c]onventionally, Sodium Laureth Ether Sulfate (SLES) has been used as a surfactant in hair cleansing compositions such as a shampoo… However, SLES tends to make human hair and the scalp rough because of its strong surface-active properties” [0003]. Ando teaches the cleanser of Examples 1-4 comprise sodium chloride in an amount to q.s. [0190]. 
In the same field of invention liquid cleansers, which include shampoos, the teachings of Heide are described above. In brief, Heide teaches transparent cosmetic compositions (title). Heide teaches the cleansing compositions of their invention are liquid soaps which are gentle and provide nourishing cleansing of the human body (pg. 18). Heide teaches the composition has a viscosity “in the range from 1,000 to 7,000 mPas, more preferably from 1,500 to 6,000 mPas, especially preferably from 2,000 to 5,000 mPas and especially from 2,500 to 4,000 mPas” which permit the cleanser to “be conveniently and easily applied from a container to the hand or application surface without passing between the fingers and dripping. At the same time, the viscosity of the composition is low enough to ensure a satisfactory distribution on the surface of the application with the assistance of the hands” (pg. 17). Heide teaches there is an increasing desire for transparent natural cosmetic products (pg. 2). Heide teaches inclusion of glyceryl behenate, glyceryl caprate, and glyceryl caprate, and etc. for inclusion in their transparent composition (i.e. the composition is still transparent with the inclusion of glycerin fatty acid esters; pg. 11-12). Heide teaches “[t]he cleaning agents according to the invention preferably have a pH in a skin-friendly range of from 4 to 6, preferably from 4 to 5.5 and in particular from 4.5 to 5.0” (pg. 17).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious at the time of filing the invention to have modified Ando’s cleanser by substituting Deckner’s primary sodium laureth sulfate primary surfactant with Ando’s (a) linear olefin sulfonate and select the salt to be Ando’s sodium chloride, the viscosity of the shampoo to be 1,000 to 7,000 mPas and the pH of the shampoo to be 4.5 to 5.0 as suggested by the combined teachings of Ando and Heidi [yielding a composition which comprises Ando’s linear olefin sulfonate (i) to coco betaine (ii) in a ratio 1.33:1 to 7.5:1, including 4:1 and 2.5:1 and in a combined amount 10-21%] because Deckner, Ando and Heidi are all direct to shampoos and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to not roughen the hair and scalp, and cleanse with a skin friendly pH that distributes easily without dripping.
With regard to the recited amount of alpha olefin sulfonate anionic surfactant, alkyl betaine amphoteric surfactant, cationic polymer/polyquaternium-10, ratio of alpha olefin sulfonate anionic surfactant to alkyl betaine, pH, the combined amount of alpha olefin sulfonate anionic surfactant, alkyl betaine amphoteric surfactant, viscosity, the combined teachings of Deckner, Ando and Heide suggest these parameters with values which overlap or fall within the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the prior art references, including Klug, do not teach recited anionic surfactant having the general formula (I) (reply, pg. 11-13).
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14 & 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 & 13-18 of copending Application No. 17/052,965 (hereinafter the ‘965 application) in view of Hefford (US 4,943,430; previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and ‘965 application are drawn to a hair composition having an aqueous continuous phase comprising an anionic surfactant which may be an alpha olefin sulfonate “of general formula…”, an amphoteric surfactant which may be coco-betaine and/or lauryl hydroxy sultaine, a cationic conditioning polymer which may be polyquaternium-10, an inorganic electrolyte, and water. The amounts of these reagents, the pH range of the composition, the ratios of alpha olefin sulfonate to amphoteric surfactant, and the combined amount of alpha olefin sulfonate to amphoteric surfactant are the same as each other or overlap.  The recited viscosities also overlap. The compositions recited by the ‘965 application and the instant application may contain an isotropic phase and are free of both secondary surfactants and thickening polymers. The ‘965 application does not recite the electrolyte is a metal chloride. Hefford teaches amphoteric detergent active compounds, inorganic electrolytes which include sodium chloride, and mixtures thereof function as solubilizing agents to ensure that the cationic polymer and anionic monomer present in the composition are held in solution as a single liquid phase and do not precipitate (abstract; Examples 6-9-col. 10-12; col. 4, ll. 40-50). It would have been obvious to the ordinary skilled artisan at the time the invention was filed to substitute the ‘965 application’s generically taught electrolyte with sodium chloride because amphoteric surfactants in combination with sodium chloride are used to stabilize and solubilize cationic polymers which include polyquaternium-10 in haircare compositions. The ordinary skilled artisan would have been motivated to do so with an expectation of success in order to solubilize and stabilize the cationic conditioning polymers in the composition. The instant claims are therefore an obvious variant of the conflicting, copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant requests to hold the outstanding directions in abeyance. 
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/         Examiner, Art Unit 1619   

/NICOLE P BABSON/         Primary Examiner, Art Unit 1619